Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 32 & 33 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dougherty, Jr. et al. (U.S. Patent Number 8,166,834).
Referring to claim 24,  Dougherty, Jr. et al. discloses a pelvic model (10); a stand (40); a pelvic bone module, wherein the pelvic bone module comprises a means for attaching to and detaching from the stand and the stand comprises a corresponding means for receiving the pelvic bone module (column 1 lines 24-50, Figs. 1 & 2); a uterus module, wherein the uterus module comprises a means for attaching to and detaching from the 
Referring to claim 32, Dougherty, Jr. et al. discloses a pelvic model (10), comprising: a pelvic bone module (column 1 lines 24-50, Figs. 1 & 2); and a vagina module, wherein the vagina module comprises a means for attaching to the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the vagina module (column 1 lines 24-50 & column 2 line 66-column 3 line 2 Figs. 1 & 2).
Referring to claim 33, Dougherty, Jr. et al. discloses wherein the vagina module comprises a first material defining a vagina (column 1 lines 24-50 & column 2 line 66-column 3 line 2 Figs. 1 & 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty, Jr. et al. in view of Miyazaki (U.S. Publication Number 2011/0091855) and FAUSETT et al. (U.S. Publication Number 2012/0245490).
Referring to claim 25, Dougherty, Jr. et al. discloses the pelvic model of claim 24.  Dougherty, Jr. et al. does not disclose further comprising: a sacrospinous ligament module, wherein the sacrospinous ligament module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the sacrospinous ligament module; an obturator module, wherein the obturator module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the obturator module.  However, Miyazaki teaches further comprising: a sacrospinous ligament module, wherein the sacrospinous ligament module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the sacrospinous ligament module (paragraph 0007); an obturator module, wherein the obturator module Dougherty, Jr. et al./Miyazaki does not disclose a perineum module, wherein the perineum module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the perineum module.  However, FAUSETT et al. teaches a perineum module, wherein the perineum module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the perineum module (paragraph 0047).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a perineum module, wherein the perineum module comprises a means for attaching to and detaching from the pelvic bone module and the pelvic bone module comprises a corresponding means for receiving the perineum module, as disclosed by FAUSETT et al., incorporated into Dougherty, Jr. et al./Miyazaki in order to attach the pelvic to the perineum.

Referring to claim 27, Dougherty, Jr. et al., as modified by Miyazaki and FAUSETT et al., teaches wherein the camera is positioned to capture images of a surgical procedure employing the pelvic model (paragraph 0090 of Miyazaki).
Claim 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty, Jr. et al./Miyazaki/FAUSETT et al. and further in view of Hemphill et al. (U.S. Patent Number 7,866,983).
Referring to claim 28, Dougherty, Jr. et al./Miyazaki/FAUSETT discloses the system of claim 27.  Dougherty, Jr. et al./Miyazaki/FAUSETT et al. does not disclose further comprising a display device, and wherein the camera is communicatively coupled to the display device.  However, Hemphill et al. teaches further comprising a display device, and wherein the camera is communicatively coupled to the display device (Fig. 1: camera 67 and display 126).  It would have been obvious to one of ordinary skill in the art at the time the invention was further comprising a display device, and wherein the camera is communicatively coupled to the display device, as disclosed by Hemphill et al., incorporated into Dougherty, Jr. et al./Miyazaki/FAUSETT et al. in order to display the images taken on the display,
Referring to claim 29, Dougherty, Jr. et al./Miyazaki/FAUSETT, as modified by Hemphill et al., teaches wherein the pelvic model comprises a housing, and wherein the display device is coupled to the housing (Fig. 1 of Hemphill et al.).

Referring to claim 31, Dougherty, Jr. et al./Miyazaki/FAUSETT, as modified by Hemphill et al., teaches further comprising one or more sensors positioned to sense events during the surgical procedure (abstract of FAUSETT et al.).
Claims 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty, Jr. et al. in view of Miyazaki.
Referring to claim 34, Dougherty, Jr. et al. discloses the system of claim 33.  Dougherty, Jr. et al. does not disclose wherein the vagina module comprises a second material defining an endopelvic fascia layer.  However, Miyazaki teaches wherein the vagina module comprises a second material defining an endopelvic fascia layer (paragraphs 0012, 0112 & 0113).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the vagina module comprises a second material defining an endopelvic fascia layer, as disclosed by Miyazaki, incorporated into Dougherty, Jr. et al.in order to represent the human skin layers.

Referring to claim 36, Dougherty, Jr. et al., as modified by Miyazaki, teaches wherein the vagina module further comprises a means of permanently attaching the endopelvic fascia layer and the vagina (paragraphs 0011, 0012, 0013 & 0113 of Miyazaki).
Referring to claim 37, Dougherty, Jr. et al. discloses the pelvic model of claim 3.  Dougherty, Jr. et al. does not disclose further comprising: a bladder module defining a bladder, the bladder module attachable to and detachable from the pelvic bone module, the bladder module comprising a sensor configured to detect at least one of a nick, a cut, or a puncture of at least part of the bladder.  However, Miyazaki teaches further comprising: a bladder module defining a bladder, the bladder module attachable to and detachable from the pelvic bone module, the bladder module comprising a sensor configured to detect at least one of a nick, a cut, or a puncture of at least part of the bladder (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include further comprising: a bladder module defining a bladder, the bladder module attachable to and detachable from the pelvic bone module, the bladder module comprising a sensor configured to detect at least one of a nick, a cut, or a puncture of at least part of the bladder, as disclosed by Miyazaki, incorporated into Dougherty, Jr. et al. in order to catch leakage of fluid.
Referring to claim 38, Dougherty, Jr. et al. discloses the system of claim 32. Dougherty Jr. et al. does not disclose further comprising: a vulva module, the vulva module attachable to the pelvic bone module, wherein the vulva module defines a first vaginal opening corresponding with a second vaginal opening on the vagina module when the pelvic model is assembled, and wherein the vulva module and the vagina module are not attached when the pelvic model is assembled.  However, Miyazaki teaches further comprising: a vulva module, the vulva module attachable to the pelvic bone module, wherein the vulva module defines a first vaginal opening corresponding with a second vaginal opening on the vagina module when the pelvic model is assembled, and wherein the vulva module and the vagina module are not attached when the pelvic model is assembled (column 1 lines 24-50 & column 2 line 66-column 3 line 2 Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed further comprising: a vulva module, the vulva module attachable to the pelvic bone module, wherein the vulva module defines a first vaginal opening corresponding with a second vaginal opening on the vagina module when the pelvic model is assembled, and wherein the vulva module and the vagina module are not attached when the pelvic model is assembled as disclosed by Miyazaki, incorporated into Dougherty, Jr. et al. in order to represent different portions of the body.
Referring to claim 38, Dougherty, Jr. et al. discloses the system of claim 33. Dougherty Jr. et al. does not disclose wherein the first material further defines: a cervix opening configured to receive at least part of a uterus module; a urethra opening; and a vaginal wall comprising a plurality of ridges.  However, Miyazaki teaches a cervix opening configured to receive at least part of a uterus module (paragraphs 0030, 0075, 0080, 0108, 0112 of Miyazaki); a urethra opening (paragraph 0032, 0100, 0112, 0115, 0116, 0117); and a vaginal wall comprising a plurality of ridges (paragraph 0115).  It would  a vaginal wall comprising a plurality of ridges as disclosed by Miyazaki, incorporated into Dougherty, Jr. et al. in order to teach, practice, evaluate proficiency in physical examination, medical or surgical techniques, or procedures.
Referring to claim 40, Dougherty, Jr. et al. discloses the system of claim 33. Dougherty Jr. et al. does not disclose wherein at least part of the vagina is reinforced with a subcutaneous mesh.  However, Miyazaki teaches wherein at least part of the vagina is reinforced with a subcutaneous mesh (paragraph 0112, 0113 & 0119).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed wherein at least part of the vagina is reinforced with a subcutaneous mesh as disclosed by Miyazaki, incorporated into Dougherty, Jr. et al. in order to mimic human skin.
Referring to claim 41, Dougherty, Jr. et al., as modified by Miyazaki, teaches further comprising a camera (paragraph 0090 of Miyazaki).
Referring to claim 42, Dougherty, Jr. et al., as modified by Miyazaki, teaches wherein the camera is positioned to capture images of a surgical procedure employing the pelvic model (paragraph 0090 of Miyazaki).
Claim 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty, Jr. et al./Miyazaki and further in view of Hemphill et al. (U.S. Patent Number 7,866,983).

Referring to claim 44, Dougherty, Jr. et al./Miyazaki, as modified by Hemphill et al., teaches wherein the pelvic model comprises a housing, and wherein the display device is coupled to the housing (Fig. 1 of Hemphill et al.).
Referring to claim 45, Dougherty, Jr. et al./Miyazaki, as modified by Hemphill et al., teaches further comprising a processor and a non-transitory computer-readable medium disposed within the housing, the processor communicatively coupled to the non-transitory computer-readable medium and to the camera, the processor configured to execute processor-executable instructions to cause the processor to receive image signals from the camera and cause images based on the image signals to be displayed by the display (Fig. 1 & paragraphs 0135 of Hemphill et al.).
Referring to claim 46, Dougherty, Jr. et al./Miyazaki, as modified by Hemphill et al., teaches further comprising one or more sensors positioned to sense events during the surgical procedure (Fig. 1 of Dougherty, Jr. et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/
Primary Examiner, Art Unit 3715